NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ALEJANDRO PUYALENA,                )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-754
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 8, 2019.

Appeal from the Circuit Court for Manatee
County; Susan Maulucci, Judge.

Robert N. Harrison, Venice, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.




NORTHCUTT, SILBERMAN, and ROTHSTEIN-YOUAKIM, JJ., Concur.